DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 29-31 and 34-44 in the reply filed on 11 February 2022 is acknowledged.
Claims 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 February 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 and 34-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the phrase "in particular" in line 5 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation “an area of 0.2 to 2.0 mm2,” and the claim also recites “[an area of] preferably 0.3 to 0.8 mm2” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 	Claims 30, 31 and 34-44 are included in this rejection merely based on their ultimate dependency from claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-31 and 34-43 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2020/0190365 (hereinafter “Krull”).  Regarding claim 29 	Krull teaches an adhesive article, which is used as wallpaper, that can be removed from surfaces without damage by having reduced or eliminated contribution of a core backing to peel force generated by the adhesive during removal (abstract and paragraph [0008]), which corresponds to a wallpaper which can be detachably applied to a wall or ceiling surface with wallpaper paste.  Krull teaches the adhesive article includes a core (base) layer comprising a core material which comprises synthetic fibers and having a sheet-like layer (paragraphs [0011], [0059], and [0099]; and Figures 1 and 2 = 0.25*π*(at least 0.5 mm)2 = at least 0.2 mm2 which encompasses the claimed ranges.Regarding claim 30 	In addition, Krull teaches the core (base) layer is in the form of a woven mesh fabric (paragraphs [0050] and [0084]).Regarding claim 31 	In addition, Krull teaches the core (base) layer may include a woven fabric construction (paragraph [0041]), which corresponds to a 2-yarn system.Regarding claim 34 	In addition, Krull teaches the core (base) layer is made of a variety of synthetic materials (polymers) including polyamide, acrylic polymers, polypropylene, and/or polyester (paragraphs [0087] and [0099]), which corresponds to the core (base) layer being made from at least 50% of the synthetic polymer.Regarding claim 35 	In addition, Krull teaches the core (base) layer has a weight per unit area of 5-200 g/m2 (paragraph [0104]), which falls within the claimed range.Regarding claims 36-39 and 42 	Regarding the base layer and the wallpaper paste, although the prior art does not explicitly disclose: (1) the base layer is dimensionally stable in a state of the wallpaper wetted by the wallpaper paste present in a liquid and, resp., non-set state; (2) the base layer is non-swelling as regards water and/or as regards the wallpaper paste present in the liquid and, resp., non-set state; (3) the base layer has a longitudinally definable first elongation value at 100 N and/or a transversely definable elongation value at 100 N which is less than or equal to 25%; (4) the base layer and/or a textile yarn thread of the base layer and/or a single textile filament of the base layer has/have a tensile and/or tear strength of more than 800 MPa; and/or (5) a first wettability by water and/or by a hydrophilic solvent of the wallpaper paste onto the wall or ceiling surface is better than onto the base layer; and a second wettability by a disperse portion of the wallpaper paste onto the base layer is better than onto the wall or ceiling surface; and/or the first and/or second wettability is/are configured so that a height of a paste gap of the wallpaper paste forming in the liquid and, resp., non-set state between the base layer and the wall or ceiling surface is less than or equal to 100 nm, the claimed properties/functions are deemed to naturally flow from the structure in the prior art since the Krull reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 40 	In addition, Krull teaches the adhesive article can be removed from a substrate without damage, which is defined as the adhesive article can be separated from the substrate without leaving behind residue (paragraph [0037]), which corresponds to the features presented in claim 40.Regarding claim 41 	In addition, Krull teaches the core material has a higher porosity (void volume) than a membrane which is disclosed as having a porosity of no greater than 20% (paragraph [0059]).  Therefore, when the membrane has a porosity of 20%, the core material (base layer) would have an internal void volume of greater than 20%, which overlaps the claimed range.Regarding claim 43 	In addition, Krull teaches the core (base) layer undergoes testing where a pressure drop is measured over the core when air is passed therethrough (paragraph [0104]), which corresponds to the base layer being configured to be permeable to air in a dried and, resp., set state of the wallpaper paste applied to the base layer.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Krull as applied to claim 30 above, and further in view of United States Patent Application No. US 2007/0172631 (hereinafter “Hugenholtz”).Regarding claim 31 	The limitations for claim 30 have been set forth above.  In addition, Krull teaches in some embodiments the core is flexible and made from a textile material (paragraphs [0084] and [0085]). 	Krull does not explicitly teach the textile material includes a treble stitch, a warp-knitted fabric, and/or a stitch-bonded fabric. 	 Hugenholtz teaches flexible mesh textile materials including industrial-grade textiles (e.g. knitted fabric, warp-knitted fabric and biaxial structures), where these industrial-grade textiles have a high load-bearing capacity, are very stable and tear-resistant and yet weigh exceptionally little (paragraph [0015]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the core (base) layer of Krull with the industrial-grade textile of Hugenholtz to improve the stability, weight, and tear-resistance of the core (base) layer.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Krull as applied to claim 29 above, as further evidenced by a document titled “Biodegradable Polymers: Analysis of Biodegradable Polymers by GPC/SEC” by Graham Cleaver (hereinafter “Cleaver”) and a document titled “Biodegradable Polymers” by Isabelle Vroman, et al. (hereinafter “Vroman”).Regarding claim 44 	The limitations for claim 29 have been set forth above.  In addition, Krull teaches .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783